Citation Nr: 0902268	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis B and 
hepatitis C, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
February 1975.  He died in May 2003.  The appellant is the 
veteran's widow.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied entitlement to 
service connection for hepatitis B and hepatitis C, for 
accrued benefits purposes, and denied entitlement to service 
connection for the cause of the veteran's death.  

In June 2007, the appellant testified at a personal hearing 
over which a Decision Review Officer (DRO) presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

In a November 2005 statement in support of her accrued 
benefits claim, the appellant not only sought accrued 
benefits for hepatitis C, but also sought accrued benefits 
for diabetes and heart complications.  Since those claims 
have not been adjudicated, the matter is referred to the RO 
for appropriate action. 

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At the time of the veteran's death in May 2003, he was not 
service-connected for any disability and he did not have any 
pending claim for entitlement to service connection for 
hepatitis B or hepatitis C.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis B and 
hepatitis C, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 5107, 5121, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.104, 3.1000, 20.302 (2008); 38 C.F.R. § 3.1000 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, upon the death of a veteran, a surviving spouse 
may be paid periodic benefits to which the veteran was 
entitled at the time of his death, and which were due and 
unpaid, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121 (as in 
effect for benefits relating to deaths prior to December 16, 
2003; the statutory amendments made by the Veterans Act of 
2002, Pub. L. 108-183, 117 Stat. 2656, merely amended the 
length of time for receiving benefits, not the eligibility 
requirements for those benefits).  Essentially, the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalin v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

For an accrued benefits claim, the record must establish the 
following four requirements:  (1) the appellant has standing 
to file a claim for accrued benefits; (2) the veteran had a 
claim pending at the time of his death; (3) the veteran would 
have prevailed on the claim if he had not died; and (4) the 
claim for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 
(2005).  Without addressing any of the other three 
requirements, the evidence at the time of the veteran's death 
shows that the second requirement for an accrued benefits 
claim has not been established because the veteran had no 
pending claim at the time of his death. 

In a March 2000 rating decision, the RO denied the veteran's 
original claim for entitlement to service connection for 
hepatitis as not well grounded.  Pursuant to the VCAA, 
Congress included a provision allowing VA to readjudicate 
claims denied between July 14, 1999, and November 9, 2000, as 
not well grounded "as if the denial or dismissal had not been 
made."  A request for readjudication must be received not 
later than two years after November 9, 2000.  Pub. L. No. 
106-475, § 7.  In this case, the March 2000 denial fell 
within the time period of this provision and the veteran made 
a timely request for readjudication in September 2000.  On 
March 28, 2001, the RO sent the veteran a VCAA development 
letter.  

Thereafter, in July 2001 the RO denied, on the merits, 
entitlement to service connection for hepatitis.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated August 23, 2001.  

In September 2001, the veteran submitted additional evidence 
and requested that his claim be reconsidered.  In a 
March 2002 rating decision, the RO denied that claim.  Notice 
of that adverse decision was sent to the veteran on March 28, 
2002.  

To appeal an adverse decision, a claimant must file a notice 
of disagreement (NOD) with the agency of original 
jurisdiction (which, here, would be the RO) within one year 
from the date VA mailed the veteran notice of the adverse 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.302 (a); 
3.104(a).  Notice of the March 2002 rating decision that 
denied the veteran's claim to reopen his previously-denied 
hepatitis service connection claim was mailed to the veteran 
on March 28, 2002.  The veteran signed a notice of 
disagreement on March 4, 2003, but instead of filing it with 
the RO, he delivered it to his representative, who thereafter 
forwarded the NOD to the RO.  The notice of disagreement in 
the claims folder bears a date-stamp that it was received by 
the RO on April 26, 2003, which is more than one year after 
notice was sent to the veteran on March 28, 2002.  Since the 
veteran did not file his notice of disagreement with the RO 
within one year after the notice of adverse decision was 
mailed to him, the March 2002 decision became final.  
38 C.F.R. § 20.302.  Thus, when the veteran died in May 2003, 
no claim was pending.  Cf., 38 C.F.R. § 3.1000(d)(5) (2008) 
(although not in effect until January 29, 2007, the 
regulation provides that a claim for VA benefits pending on 
the date of death means a claim filed with VA that had not 
been finally adjudicated by VA on or before the date of 
death).  

The appellant argued in an April 2005 substantive appeal for 
entitlement to burial allowance (which was later withdrawn by 
the appellant) that the veteran submitted his notice of 
disagreement on March 4, 2003, not on April 26, 2003.  But 
while the NOD received in April 2003 bears a signature date 
of March 4, 2003, as explained above, the veteran did not 
submit that NOD to the RO.  Instead, on April 26, 2003, a 
date well after the one-year period of timely filing an NOD, 
the RO received the veteran's NOD via the veteran's 
representative.  Since the NOD was not timely filed, no claim 
was pending on the veteran's date of death, and as a result, 
the appellant is not entitled to accrued benefits.  

Nor does the application of the benefit-of-the-doubt doctrine 
change the outcome here.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
presumption of regularity doctrine, the law presumes that 
government officials have properly discharged their official 
duties.  United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926).  Thus, unless there is evidence rebutting 
the presumption that the RO stamped the document as soon as 
it was received, the date stamp on the NOD is credible 
evidence that it was not received until April 26, 2003.  
Against that evidence is merely the appellant's assertion 
that the NOD was filed on the date the document was signed.  
But that assertion is inconsistent with a cover letter from 
the veteran's representative to the RO that was also received 
on April 26, 2003, indicating that the document was attached 
for filing.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistency with other 
evidence of record).  Since the appellant's statement, alone, 
is insufficient to rebut the presumption of regularity, there 
is no reasonable doubt to be resolved here.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2005 letter describing the evidence needed 
to support the appellant's claim was timely mailed before the 
March 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for accrued benefits, 
identified what evidence VA was collecting, and explained 
that records from State or local governments, private doctors 
and hospitals, and former employers might be helpful in 
substantiating her claim.  That letter did not address what 
evidence was necessary with respect to the rating criteria or 
the effective date of an award for service connection, but 
notice of those elements was sent to the appellant in a 
May 2006 letter.  Although the appellant has not raised any 
notice issues, the failure to provide complete, timely notice 
to the appellant raises a presumption of prejudice, so that 
VA has the burden to establish that she was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the appellant was not prejudiced by the flaws in the 
original December 2005 letter because those flaws were cured 
in May 2006, long before the February 2007 statement of the 
case and the December 2007 supplemental statement of the case 
were issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  In any event, 
in February 2008, after all proper notice was given, the 
appellant notified the RO that she had no additional evidence 
to submit.  Since the appellant had a meaningful opportunity 
to participate in the adjudication process, she was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance from the appellant.  Thus, VA met its duty to 
assist the appellant by retrieving the veteran's claims 
folder (which contained his prior claims and service 
treatment records) and by providing her with an opportunity 
to present sworn testimony at the June 2007 DRO hearing.  


ORDER

Service connection for hepatitis B and hepatitis C, for 
accrued benefits purposes, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

The cause of death on the veteran's death certificate is 
listed as ischemic cardiopathy.  There is also some medical 
evidence in the record that the veteran's diagnosed 
conditions of diabetes mellitus and hypertension contributed 
to the veteran's death. 

At the time of the veteran's death, he was not service 
connected for any disabilities.  If at the time of death 
service connection was not established for the fatal 
disability, the initial inquiry is to determine whether the 
fatal disorder was incurred in or aggravated by service, or 
in some instances, was manifest to a compensable degree 
within a specified period of time following service 
discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.   

In a March 2004 statement, the appellant asserted that the 
veteran's diabetes mellitus was due to herbicide exposure in 
the Republic of Vietnam.  The veteran's Form DD-214 shows 
that he served during the Vietnam Era and that he had one 
year, nine months, and eighteen days of foreign service.  He 
was awarded the National Defense Service Medal.  That 
information is inconclusive as to whether the veteran served 
for any period in the Republic of Vietnam. 

Determining whether the veteran served in the Republic of 
Vietnam is a material issue in the appeal.  If, at any time 
between January 9, 1962, and May 7, 1975, inclusive, a 
veteran had active military service in the Republic of 
Vietnam, a presumption arises that such veteran was exposed 
to certain herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran exposed to herbicides later develops diabetes 
mellitus, service connection will be presumed, unless that 
presumption can be rebutted.  38 U.S.C.A. § 1116(a)(2)(H) 
(West Supp. 2008); 38 C.F.R. § 3.309(e).  The record 
establishes that the veteran was diagnosed with diabetes 
mellitus after separation from service.  

But the claims folder does not definitively show whether the 
veteran served in the Republic of Vietnam.  While the 
veteran's Form DD-214 reflects foreign service, it does not 
reflect that he received a medal for serving in Vietnam.  And 
the appellant was not sure whether he had ever served in the 
Republic of Vietnam because she did not meet him until long 
after he had completed his military service.  DRO Hearing of 
June 2007.  While she had heard him speak of service in 
Germany, she did not know whether he had also served in the 
Republic of Vietnam.  DRO Hearing of June 2007 at pp. 3-4.  

In this regard, the claims folder does not contain the 
veteran's service personnel file, which would likely contain 
information about when and where the veteran was stationed 
during active military service.  Although VA has a duty to 
assist a claimant in obtaining evidence to substantiate his 
or her claim, nothing in the claims folder indicates that the 
RO requested those service personnel records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Therefore, a remand is necessary 
for the purpose of obtaining those records.  

On remand, the veteran's treatment records from the VA 
Medical Center in San Juan, Puerto Rico dated from November 
2000 until his death in May 2003 should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make arrangements to 
obtain the veteran's service personnel 
file, or whatever other official records 
are appropriate, in order to determine 
whether the veteran ever served in the 
Republic of Vietnam. 

Either the evidence obtained should be 
associated with the claims folder, or if 
no such records are available, the efforts 
to obtain them should be documented in the 
claims folder. 

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
the VA Medical Center in San Juan, Puerto 
Rico, dated from November 2000 until his 
death in May 2003.

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant and her representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


